Title: To Alexander Hamilton from Mahlon Ford, 4 April 1800
From: Ford, Mahlon
To: Hamilton, Alexander


Fort Norfolk [Virginia] April 4, 1800. “… such a picture of destruction, I never saw at any post, when I took the Command—and in endeavouring to remedy it I have affronted the late Commanding Officer, who was Capt Blackburn (who knows nothing about Military Matters and never will, as he says himself, he only serves for the lo[a]ves and Fishes) in such a manner, that I was reduced, either to give up my Command, or Arrest him, the former, did not at present suite me—& I was necessitated to do the latter. If I hold my Commission, on the tenour, that he, and some other Virginians, pretend to hold up, It’s good for nothing, and as such I shall consider it, & he will stay, & I’ll return to some more peacefull employ.”
